Case 1:21-cv-02806-LAK Document 23 Filed 09/13/21 Page 1 of 1

 

 

 

 

 

" SDC SDNY
)OCUMENT
UNITED STATES DISTRICT COURT . ATHY RT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
we ee j PoC #: Hp
JOHN DOE, : DATE FILED: Fis fZ|
Plaintifé |
-against- 21-cv-2806 (LAI)

MICHAEL McS WEENEY in his official capacity as
Clerk of the City of New York,

Defendant.

LEWIS A. KAPLAN, District Judge.

The plaintiff, an individual who “wishes to make a proposal of marriage ., . to” one
of the plaintiff's biological parents, here seeks (1) a declaration that Section 255.25 of the New York
Penal Law, which makes incestuous marriages unlawful, and Section 5 of the New York
Domestic Relations Law, which voids incestuous marriages and imposes criminal penalties on
participants, are unconstitutional, and (2) an injunction against the City Clerk barring him from
enforcing them.

The City Clerk moves to dismiss the complaint for lack of standing and failure to
state a claim. upon which relief may be granted. The motion to dismiss [Dkt 15]is granted, largely
for the reasons set forth in the defendant’s papers.

The Clerk shall enter judgment and close the case.

SO ORDERED.

Dated: September 11, 2021

  

 

Lewis A/ Kaplan
United States District Judge

 
